Title: To Thomas Jefferson from Frederick A. Mayo, 12 October 1821
From: Mayo, Frederick A.
To: Jefferson, Thomas


            
            Spring Hill Bindery
              Octr 12th 1821.
          The Hon: Thos JeffersonTo Frederick A MayoDrToBindingWheattup Gardening Calf Gitt$1.25″dittoApocryfal—New Testament do1.25″dittoGrammatica Ang: Arseon do.1.12½″dittoOwens Neophonies do.1.50″dittoCollectis Plantarum do.1.75″dittoManueldo0.75″ditto20 Vols U. History loose Backs do. @ 1.7535.00″ditto1 Weekly Register ½ Bound0.62½″ditto2 Vols Saxon Gospels Quarto plain Celf 1.503.00″ditto1 Grafin”  1.00″ditto1 Pasterior plain Celf.0.75″ditto1 Profrhetal ditto0.75″ditto1 Majoras do0.75″ditto1 Poctera do0.75$50″25
            